is waived and he failed to demonstrate good cause or actual prejudice for
                 failing to raise it on direct appeal. See NRS 34.810(1)(13). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                         Saitta


                                                                                        J.
                 Gibbon's                                   Pickering




                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. J. Charles Thompson, Senior Judge
                       Anthony Perry Oliver
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       2 We have reviewed all documents that appellant has submitted in
                 pro se to the clerk of this court in this matter, and we conclude that no
                 relief based upon those submissions is warranted. To the extent that
                 appellant has attempted to present claims or facts in those submissions
                 which were not previously presented in the proceedings below, we have
                 declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) [947A    e